The plaintiff loaned to Mary A. Rankin $2,400, taking-a mortgage on real estate as security. The mortgage was-*635recorded, but proved to be defective in execution, in that the grantee, who was the agent of the plaintiff and afterward transferred the mortgage to him, was one of the witneses, and also took and certified the acknowledgment as a notary public. Mrs. Rankin died leaving insufficient property to pay her debts. The present suit was brought for correction of the mortgage, which is resisted by the general creditors. At the hearing below Judge Wilson granted a decree making the correction. The circuit court held:
A. B. Benedict, for the Plaintiff.
Marsh & Ritchie, Wm. Hartley Pugh, Borman & Thompson, and Shay & Cogan, for the General Creditors,
‘‘A majority of the court is of the opinion that the plaintiff is entitled to the relief asked.”